
	
		II
		110th CONGRESS
		1st Session
		S. 699
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 28, 2007
			Mr. Allard introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To prevent the fraudulent use of social
		  security account numbers by allowing the sharing of social security data among
		  agencies of the United States for identity theft prevention and immigration
		  enforcement purposes, and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Social Security Number Fraud and
			 Identity Theft Prevention Act.
		2.Sharing of social security data for
			 immigration enforcement purposes
			(a)Social security account
			 numbersSection 264(f) of the
			 Immigration and Nationality Act (8 U.S.C. 1304(f)) is amended to read as
			 follows:
				
					(f)Notwithstanding any other provision of law
				(including section 6103 of the Internal Revenue Code of 1986), the Secretary of
				Homeland Security, the Secretary of Labor, and the Attorney General are
				authorized to require an individual to provide the individual's social security
				account number for purposes of inclusion in any record of the individual
				maintained by either such Secretary or the Attorney General, or of inclusion in
				any application, document, or form provided under or required by the
				immigration
				laws.
					.
			(b)Exchange of informationSection 290(c) of the Immigration and
			 Nationality Act (8 U.S.C. 1360(c)) is amended by striking paragraph (2) and
			 inserting the following new paragraphs:
				
					(2)(A)Notwithstanding any other provision of law
				(including section 6103 of the Internal Revenue Code of 1986), if earnings are
				reported on or after January 1, 1997, to the Social Security Administration on
				a social security account number issued to an alien not authorized to work in
				the United States, the Commissioner of Social Security shall provide the
				Secretary of Homeland Security with information regarding the name, date of
				birth, and address of the alien, the name and address of the person reporting
				the earnings, and the amount of the earnings.
						(B)The information described in subparagraph
				(A) shall be provided in an electronic form agreed upon by the Commissioner and
				the Secretary.
						(3)(A)Notwithstanding any other provision of law
				(including section 6103 of the Internal Revenue Code of 1986), if a social
				security account number was used with multiple names, the Commissioner of
				Social Security shall provide the Secretary of Homeland Security with
				information regarding the name, date of birth, and address of each individual
				who used that social security account number, and the name and address of the
				person reporting the earnings for each individual who used that social security
				account number.
						(B)The information described in subparagraph
				(A) shall be provided in an electronic form agreed upon by the Commissioner and
				the Secretary for the sole purpose of enforcing the immigration laws.
						(C)The Secretary, in consultation with the
				Commissioner, may limit or modify the requirements of this paragraph, as
				appropriate, to identify the cases posing the highest possibility of fraudulent
				use of social security account numbers related to violation of the immigration
				laws.
						(4)(A)Notwithstanding any other provision of law
				(including section 6103 of the Internal Revenue Code of 1986), if more than one
				person reports earnings for an individual during a single tax year, the
				Commissioner of Social Security shall provide the Secretary of Homeland
				Security information regarding the name, date of birth, and address of the
				individual, and the name and address of the each person reporting earnings for
				that individual.
						(B)The information described in subparagraph
				(A) shall be provided in an electronic form agreed upon by the Commissioner and
				the Secretary for the sole purpose of enforcing the immigration laws.
						(C)The Secretary, in consultation with the
				Commissioner, may limit or modify the requirements of this paragraph, as
				appropriate, to identify the cases posing the highest possibility of fraudulent
				use of social security account numbers related to violation of the immigration
				laws.
						(5)(A)The Commissioner of Social Security shall
				perform, at the request of the Secretary of Homeland Security, a search or
				manipulation of records held by the Commissioner if the Secretary certifies
				that the purpose of the search or manipulation is to obtain information that is
				likely to assist in identifying individuals (and their employers) who are using
				false names or social security account numbers, who are sharing a single valid
				name and social security account number among multiple individuals, who are
				using the social security account number of a person who is deceased, too young
				to work, or not authorized to work, or who are otherwise engaged in a violation
				of the immigration laws. The Commissioner shall provide the results of such
				search or manipulation to the Secretary, notwithstanding any other provision
				law (including section 6103 of the Internal Revenue Code of 1986).
						(B)The Secretary shall transfer to the
				Commissioner the funds necessary to cover the costs directly incurred by the
				Commissioner in carrying out each search or manipulation requested by the
				Secretary under subparagraph
				(A).
						.
			(c)False claims of citizenship by nationals of
			 the United StatesSection
			 212(a)(6)(C)(ii)(I) of the Immigration and Nationality Act (8 U.S.C.
			 1182(a)(6)(C)(ii)(I)) is amended by inserting or national after
			 citizen.
			
